                                                                               FILED IN COURT           i
                                                                         7
                                                                         ]:    ASHEVILLE, NC
                                                                                                    {
                IN THE LNITED STATES DISTRICT COURT
            FoRTHE wESTERNDISTRICT oFNoRTH canor*rNe SEP I I 2020
                         ASHEVILLE DIVISION         .I U.S. DISTRICT COURT
                                                                              W. DISTRICT OF N.C.

                            DOCKET NO. 1 :20-CR-00091

LNITED STATES OF AMERICA                     )
                                             )     CONSENT ORDER AND
              V.                             )   JUDGMENT OF FORFEITURE
                                             )
QUINLANDRAKE SCISM                           )


       WHEREAS, the defendant, QIIINLAN DRAKE SCISM, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guihy pursuantto Fed. R. Crim. P. 11 to one or more criminal
offenses underwhich forfeiture may be ordered;

        WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; and/or properly used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U. S. C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 1 8 U. S.C. $2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending fnal adjudication herein; the defendant
waives his interest, if any, in the property and agees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.3z.2regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)( 1) & (cX2), the Court furds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:20-cr-00091-MR-WCM Document 12 Filed 09/11/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submiued in
response to an administrative forfeiture or civil forfeiture proceedingconcerningany
of the properfy described below. If the defendant has not previously submitted such
a clarm, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

          o Sony 4GB flash drive, imprinted with "D33021";
          o Hewlett Packard Pavilion desktop computer, SN: 3CR2220HG0,
              containing a Seagate hard drive, SN: 5VM062DC; and
          o   iPhone 8 Plus, IMEI: 356713083687762.

      The United States Marshal and/or other properfy custodian for                  the
investigative agency is authorzedto take possession and maintain custody of          the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property n?y, within thirty days ofthe publication of notice or the receipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P .32.2b)(3), upon entry of this Order of Forfeittre,
the United States Attorney's Office is authorized to conduct any discovery needed
to identifr, locate or dispose of the property, including depositions, interrogatories,


                                           2




    Case 1:20-cr-00091-MR-WCM Document 12 Filed 09/11/20 Page 2 of 3
requests for production of documents and to     lsSUC   subpoenas, pursuant to Fed.   R
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a frral order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).lf no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the properfy and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




     JAMIN BAIN-CRE,ED
Assistant United States Attorney


G,\-         9u"*^
QUINLAN DRAKE SCISM
Defendant




Attorney for Defendant


                                                                       b


                                                                    CALF
                                           United States              Judge




    Case 1:20-cr-00091-MR-WCM Document 12 Filed 09/11/20 Page 3 of 3
